Order entered February 18, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01563-CR
                                     No. 05-13-01564-CR
                                     No. 05-13-01565-CR
                                     No. 05-13-01566-CR

                          TRACY REBECCA SIVERT, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F12-57787-M, F12-61367-M, F12-61732-M, F12-61733-M

                                           ORDER
       The Court REINSTATES the appeals.

       On January 23, 2014, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. We have now received the reporter’s record,

but not the clerk’s record. Therefore, in the interest of expediting the appeals, this is now the

order of the Court.

       We ORDER the Dallas County District Clerk to file the clerk’s records in these appeals

within TWENTY-ONE DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.

                                                    /s/   LANA MYERS
                                                          JUSTICE